Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-21-2006

Rodenbaugh v. Augello
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3778




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Rodenbaugh v. Augello" (2006). 2006 Decisions. Paper 859.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/859


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      NO. 05-3778
                                   ________________


                           DAPHNE MARIE RODENBAUGH,

                                                           Appellant

                                              v.

                               JOSEPH M. AUGELLO
                       ____________________________________

                      On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                                (D.C. Civ. No. 05-cv-01444)
                        District Judge: Honorable James M. Munley
                      _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 25, 2006

          BEFORE: BARRY, SMITH AND NYGAARD, CIRCUIT JUDGES

                                  (Filed: June 21, 2006)
                                  ___________________

                                        OPINION
                                  ___________________

PER CURIAM

              Daphne Marie Rodenbaugh appeals from the District Court’s order

dismissing sua sponte her civil rights complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(iii).
       On July 19, 2005, Rodenbaugh, a resident of Luzerne County, Pennsylvania

proceeding in forma pauperis, filed a civil rights complaint pursuant to 42 U.S.C. § 1983

alleging that the defendant, a Luzerne County Court of Common Pleas Judge presiding

over a civil suit brought by Rodenbaugh, caused her emotional distress and depression by

denying her “second amendment to proceed in forma pauperis.” She sought $500,000 in

damages. The District Court dismissed the action under the authority of 28 U.S.C. §

1915(e)(2), holding that her action was barred by the doctrine of absolute judicial

immunity because the defendant’s alleged actions were within his jurisdiction.

Rodenbaugh timely appealed.

       Rodenbaugh was granted leave to proceed in forma pauperis, and the appeal is

now before the Court for determination pursuant to 28 U.S.C. § 1915(e)(2)(B). Under §

1915(e)(2)(B), a court must dismiss an action or appeal if it (i) is frivolous or malicious,

(ii) fails to state a claim upon which relief may be granted, or (iii) seeks monetary

damages from a defendant with immunity. An action or appeal can be frivolous for either

legal or factual reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       After reviewing Rodenbaugh’s District Court pleadings and notice of appeal, we

conclude that the District Court correctly dismissed the Complaint for the reasons set

forth in the District Court’s memorandum opinion. Having found no legal merit to this

matter, we will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B). Appellant’s

motion to expedite the appeal and judgment is denied.



                                              2